Title: Interrogatories for Gage: Court of Vice Admiralty, Boston, 1768
From: Adams, John,Otis, James JR.
To: 


       Interrogatories In the Behalf of Lot Gage and Partners In the Case of Joseph Doane and others against him and Partners.
       1st. Was you on a Whaling Voyage In the Streights of Bellisle on or about the 21st. of June 1765.
       2. What Boat was you in and what Vessel did you belong to.
       3. Do you remember that on or about that time there was a Whale Killed by Lot Gage and others the Property of which whale has Since been disputed by Joseph Doane and others.
       4. Did you see Lot Gage Faste to said Whale.
       5. Was there any other Boat fast to her when Lot Gage Struck her.
       6. How Near was you to Said Whale when Gage Struck her.
       7. Did you Sit down or stand up tell all you Know about it.
       8. Did you see Asa Nickerson that day.
       9. Did you See him or his harpooner Dart at said Whale.
       10. Did he fasten to her or Not.
       11. Did you See him hawling in his Iron and Warp before Gage Struck the Whale he fastned too. Tell all you Know about it.
       12. Did you at that time Know Silas and Robert Newcomb.
       13. Did you see them at the time Gage was fast to the Whale or before.
       14. What was the Newcombs Conduct on that Voyage according to your observation.
       15. Did you observe that when you fell in Chase of Whales with the Newcombs they were more Noisey then than Common.
       16. Did that Boat the Newcombs was in go by the Name of the Crasey Newcombs that Voyage.
       17. Did you hear that Silas Newcombs was Crasey since he got home from that Voyage at any time.
       18. Did you hear Josiah Godfrey your Stearsman say (at the time Mentioned In your Deposition) any thing on Board your Vessel about this Whale and what he Said.
       19. Was Josiah Godfrey your Stearsman present at the Conversation aboard your Vessel as mentioned in your Deposition. Tell what you Know about it.
       20. Was Robert Homer a Whaling with you in the Year 1765 at the Streights of Bellisle about the 21st of June.
       
       21. Had you any Conversation with him about the Whale In Controversy and what was it.
       22. What was the Capacity that he went in.
       23. Was he Not Looked on as a very Raw hand by your Crew and one that had Little or No knowledge about Whaling.
       24. Did he Ever Mention to you or the Crew you belonged to any Conversation that he had with John Whelden or his Crew about this Whale.
       25. Did you hear any man on Board the Vessel that John Whelden was in say the Whale In Controversey between Joseph Doane and others and Lot Gage and others belonged to the Doanes.
       26. Did you hear any Man say so on Board the Vessel you Belonged to.
       27. What was the general opinion while you was on the Voyage of the people a Board your Vessel and John Weldens vessel who said Whale belonged to whether to Gage or to whom.
       28. Was you a Whaling with Seth Baker in the Year 1765 at the Streights of Bellisle on or about the 21st of June that Year.
       29. What did you hear him say when he Come on Board the Vessel you was in about the Whale In Controversy that Same day said Whale was Kill’d or Soon after. Tell what you Know about it.
       30. Did you go in an End of a Boat and which End.
       31. What was the General Talk of the People at the Streights of Bellisle about the Whale in Controversy that is who she Belonged to tell all you Know about it.
       32. Did you hear Samuel Howes talking with John Whelden about the Whale In Controversy very soon after the Whale was Killed Relate The talk Whelden had about her at that time.
       33. Had you ever any Conversation with Silas Newcomb about the Whale in Controversy, tell all you heard him Say about it and when and where it was.
       34. Had you Ever any Conversation with Captn. Joseph Doane about the Whale In Controversy. Tell all you remember of it.
       35. Are you Acquainted or do you Know Asa Nickerson.
       36. Had you Ever any Conversation with him about the Whale In Controversy Between Captn. Joseph Doane and others and Captn. Lot Gage and others. Relate the Conversation and tell what you Remember of it.
       37. Did you hear any person in Asa Nickerson Boate at the Time Lot Gage was fast to the Whale now in Controversy say that they the said Nickersons boate was not fast to said Whale and that they had Better go on Board their Vessel and Get some Victuals and not Contend about her or words to that Effect. Tell all you know about it.
       38. Can you tell how Near Seth Bakers Boate that you was in was to the Whale In Controversy when Lot Gage struck her.
       39. Was you at one Oar with your Back Toward the Whale.
       40. Was not Robert Homer In the same Boat at the same Time.
       41. Did he stand up to Look at the Whale and Boats that you Observed.
       42. Do you Know of any Boats Besides Gages that was Nearer to the Whale when he struck then your Boat.
       43. Was you Near Enough to Gages Boat or the Whale to Know one man from another.
       44. How long after you Perceivd the Whale to be fast before you Quitted the Chace.
       45. Did you Ever hear it said on Board your Vessel that the Whale In Controversy Belonged to the Doanes.
       46. Did you Ever tell any Body so.
       47. Did you hear any of the Crew on Board your Vessel say so.
       48. Was it not the General Voice of your Vessels Crew that she Belonged to Gage.
       49. Did you Ever Suggest to Robert Homer or say any thing like it that you should or Could be an Evidence in Doans favour.
       50. Did you Ever Say to Robt. Homer or in his hearing that said Whale Belonged to the Doanes.
       51. Was you in the Boat with John Chase at the Streights of Bellisle on or about the 21st. of June 1765.
       52. Did you see any thing of the Transactions of Asa Nickerson or Lot Gage at that time. Relate all you know about them.
       53. Do you Know Seth Baker.
       54. What is his Charecter as to Probity and Truth.
       55. Do you Know John Cash.
       56. What is his Charecter as to Probity and Truth.
       57. Have you heard of any Contention or Quarrel Between Robert Homer and John Whelden or Family, tell all you Know about it.
      